Citation Nr: 0821534	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served with the Army from March 1970 to October 
1971 and with the Navy from October 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and assigned a zero percent rating, effective 
November 17, 2004.  

The Board notes the veteran requested representation from 
Vietnam Veterans of America in August 2006.  In a January 
2007 letter to the veteran, the Board informed the veteran 
that he must complete VA Form 21-22, date and sign it, and 
return it to the Board.  As of March 2007, no response has 
been received from the veteran.  No additional action is 
needed in this regard.  

While on appeal in a rating decision in October 2006, the RO 
denied entitlement to service connection for tinnitus.  In 
November 2006, the veteran expressed disagreement with the 
determination.  As the RO has not yet issued a statement of 
the case to the veteran, the Board is required to remand the 
claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the veteran's hearing 
is manifested by no more than level I hearing.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85-4.87, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision 

The veteran stated in his November 2004 claim for 
compensation that hearing loss was due to the firing of 
artillery and exposure to loud noise from heavy equipment 
while in the Army and Navy.  In December 2005, he reported 
being exposed to weapon fire, heavy artillery, combat 
explosions, and generators without the aid of ear protection.  
In a February 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective November 17, 2004.  The 
veteran asserts that a compensable evaluation is warranted 
for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran was afforded a VA hearing examination in 
connection with his claim.  VA audiological testing performed 
in December 2005 showed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
55
LEFT
10
15
15
55
60

Average puretone thresholds were 26 decibels in the right ear 
and 36 decibels in the left ear.  The veteran had Maryland 
CNC test scores of 100 percent for both ears.  The 
audiologist diagnosed the veteran with moderate sensorineural 
loss above 3000 Hertz in the right ear.  In the left ear, the 
audiologist diagnosed moderate to moderately severe 
sensorineural hearing loss above 2000 Hertz.  

Based upon the results of the December 2005 audiological 
evaluation, from Table VI of 38 C.F.R. § 4.85, a Roman 
numeral I is derived for the right ear and a Roman numeral I 
is derived for the left ear.  Thus, neither is the "better" 
ear.  A noncompensable evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.  
Therefore, at the time of the December 2005 audiological 
evaluation, the veteran's bilateral hearing loss disability 
was 0 percent disabling.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show puretone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for the 
veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are 
also not applicable as the left ear is not shown to manifest 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hz.  

There is no contrary evidence of record suggesting that the 
veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The audiological evaluations do not show that the veteran 
warrants a compensable evaluation; therefore, the Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  The clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  Therefore, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The January 2005 VCAA letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
February 2006 rating decision, the veteran has not been 
prejudiced, as the veteran's claim is denied.  A Statement of 
the Case (SOC) was issued in July 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In any event, the duty 
to notify the veteran was satisfied via the January 2005 
notice letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service and 
service treatment records.  The veteran was requested to 
provide any additional treatment records to substantiate his 
claim, but indicated that he had no other evidence to submit.  
The veteran was also provided an adequate VA examination for 
rating purposes in connection with his claim.  See generally, 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  


REMAND

As noted in the Introduction part of the decision, the 
veteran filed a timely notice of disagreement to the October 
2006 rating decision, denying entitlement to service 
connection for tinnitus.  Consequently, a Statement of the 
Case (SOC) must be issued to the veteran and the veteran must 
receive an opportunity to perfect an appeal by submitting a 
timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is remanded for the following action:

Issue to the veteran a SOC addressing the 
issue of entitlement to service 
connection for tinnitus.  The veteran is 
reminded that he must file a timely 
substantive appeal to perfect the appeal 
to the Board.  38 C.F.R. § 20.202 (2007).  
If, and only if, the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


